            Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
JEREMY ADKINS                           :
251 Booth Road                          :
Shickshinny, PA 18655                   :
                                        :    CIVIL ACTION
               Plaintiff,               :
       v.                               :    No. _______________
                                        :
H&K GROUP, INC.                         :
P.O. Box 196                            :
Skippack, PA 19474                      :    JURY TRIAL DEMANDED
                                        :
HAINES AND KIBBLEHOUSE, INC.            :
4747 Broad Street                       :
Philadelphia, PA 19112                  :
       and                              :
READING MATERIALS, INC.                 :
528 Trojan Road                         :
Hunlock Creek, PA 18621                 :
                                        :
               Defendants.              :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                     I. INTRODUCTION

       1.       This action has been initiated by Jeremy Adkins (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the Americans with Disabilities Act

(“ADA” – 42 U.S.C. §§ 12101, et. seq.), the Fair Labor Standards Act ("FLSA" - 29 U.S.C. §§

201, et. seq.), and the Pennsylvania Minimum Wage Act (“PMWA” – 43 P. S. §§ 333.101 et.

seq.). The crux of Plaintiff’s lawsuit is that he was, in violation of state and federal wage laws,

not paid overtime compensation and then terminated from his employment due to his actual or

perceived disabilities (among other impropriety, outlined infra). As a result, Plaintiff seeks

damages as set forth herein.
             Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 2 of 19




                                 II. JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because they arise under a federal law - the FLSA and ADA. There is supplemental

and/or ancillary jurisdiction over Plaintiff’s state-law claims asserted herein as they arise out of

the same common nucleus of operative facts as his federal claims.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this State and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III. PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       H&K Group, Inc. (hereinafter “Defendant H&K” where referred to individually)

is headquartered in Skippack, Pennsylvania and is a domestic, for-profit corporation organized

under laws of the Commonwealth of Pennsylvania. The President and Chief Executive Officer of

this entity is Scott B. Haines. Defendant H&K engages in many aspects of civil construction

through various divisions of its business. Among others, John Kibblehouse, Jr. is also a corporate

officer of Defendant H&K.




                                                    2
             Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 3 of 19




        8.       Haines & Kibblehouse, Inc. (hereinafter “Defendant H-Kibblehouse” where

referred to individually) is a for-profit corporation organized under laws of the Commonwealth

of Pennsylvania. Although legally filed as a separate entity, Defendant H-Kibblehouse operates

as a mere division of Defendant H&K as the part of its business providing paving, highway

construction, and other related construction services. This entity, just as with Defendant H&K,

has the same corporate officer structure (with Scott Haines serving as President and John

Kibblehouse an identified corporate officer).

        9.       Reading Materials, Inc., d/b/a Pikes Creek Site Contractors (hereinafter

“Defendant RM” where referred to individually) is a for-profit corporation organized under las

of the Commonwealth of Pennsylvania. Although legally filed as a separate entity, Defendant

RM is the name of a particular physical location operating under the Defendant H-Kibblehouse

division and under the guidance, operation, and direction of Defendant H&K as a whole. This

entity, just as with Defendants H&K an H-Kibblehouse has the same corporate officer structure

(with Scott Haines Serving as President and John Kibblehouse an identified corporate officer).1

        10.      Plaintiff physically worked at Defendants’ location holding itself out as Pikes

Creek Site Contractors, was paid through Defendant RM and H-Kibblehouse, and all

management, human resources and benefit coordination was by and through Defendant H&K.

Plaintiff’s communications leading to his termination (discussed infra) were with Marcy

Kirkpatrick who utilizes Defendant a H&K e-mail address, works from Defendant H&K’s

headquarters, and oversees benefits and medical leave for employees of all Defendants.2


1
  Defendants RM, H&K and H-Kibblehouse (a single enterprise) are hereinafter collectively referred to as
“Defendants.”
2
 Discriminatory comments were made to Plaintiff in conjunction with his termination indicating direct evidence of
discrimination. And such comments and actions were undertaken by Stephen Nelson (the HR Director) for
Defendant H&K overseeing all Defendants.



                                                       3
              Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 4 of 19




           11.      Defendants are unquestionably operated as single enterprise with all operations

and management centralized through Defendant H&K with any other separate entities merely

used for formality purposes, as they are just branches or divisions of Defendant H&K

exclusively operated and managed by Defendant H&K. All Defendants are properly a single,

joint and/or integrated employer of Plaintiff for the purposes of this lawsuit.

           12.      At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                                       IV. FACTUAL BACKGROUND

           13.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

           14.      Plaintiff was hired by Defendants effective on or about April 20, 2005.

           15.      Plaintiff is a 51-year-old man, who was employed at all relevant times herein as

working foreman for Defendants.3

           16.      In total, Plaintiff was employed with Defendants for approximately 15.5 years

until being terminated (as discussed at length infra).

                    [1] Plaintiff was paid illegally and in violation of state and federal wage laws
                        while in the employ of Defendants.

           17.      As permitted by applicable state and federal law(s), this lawsuit seeks a 3-year

lookback for overtime violations.4

           18.      Defendants, companywide, pay their employees labeled “foremen” illegally.

3
    Plaintiff worked as a foreman for his last approximate 5 years of employment.
4
  Under the PMWA, there is an automatic 3-year lookback regardless of ill intent. Under the FLSA, there is a 3-year
lookback for willful violations. Thus, a reviewing court must apply a 3-year lookback under state law from filing of
this lawsuit. It is submitted that willfulness under federal law will further be evident.



                                                           4
            Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 5 of 19




          19.   Plaintiff was paid a set salary for all hours worked, regardless of whether he

worked substantially more than 40 hours in a typical workweek. More specifically, Plaintiff was

paid $1,420.00 gross per week (or an approximate salary of $73,840.00 per year).

          20.   Plaintiff generally averaged at least 60 hours (or more) of actual work and labor in

a workweek during most workweeks during his period of employment as it wouldn’t be

uncommon for him to work 7-14 days straight without any days off from work (at 10-15 hour-

work days).

          21.   Defendant is a construction company providing a wide variety of construction

services. However, Plaintiff’s role focused primarily within Defendants’ paving division /

branch.

          22.   Salary is not indicative of a potential exemption from overtime; but rather, an

employee’s “primary duties” dictate whether such employee must be paid overtime

compensation. Plaintiff’s primary duties included the following:

                (1) From in or about December to March of each season, actual paving operations
                    were slower (constructive driven by season). Thus, Plaintiff physically
                    worked in Defendants’ shop. During this timeframe, Plaintiff:

                   i. Worked in a garage with 3 bays;

                   ii. Spent the winter physically upgrading, repairing, and maintaining Pavers
                       for the coming year(s);

                   iii. Continually performed manual repairs, jacked up or elevated Pavers,
                        engaged in drilling, taking oil samples, replacing parts on Pavers, and
                        other general repair; and

                   iv. Assisting with salting, shoveling, and snow removal during and following
                       snow storms within Defendant’s premises and other locations.

                (2) From in or about April to November of each season, Plaintiff was a general
                    laborer although referred to as a “foreman.” During this timeframe, Plaintiff:




                                                 5
         Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 6 of 19




                   i. Would appear at locations where paving was taking place (but he was not
                      a Paver Operator, nor did he drive such machinery);

                   ii. Would spend approximately 30-60 minutes throughout the day recording
                       the amount of time workers spent on specific tasks throughout the day;
                       and

                   iii. Would spend the rest of his typical workday raking, shoveling, measuring,
                        spreading blacktop, and answering questions throughout the day from
                        Defendants about the job status.

       23.      Throughout each full year, 99% of Plaintiff’s job and “primary duties” was

literally making physical repairs, performing manual labor, and working alongside other

construction members. The term “foreman” was generally attributed to Plaintiff as a point of

contact for Defendants, as opposed to indicate he was in any manner a high-level of

management. In fact, Plaintiff was directly supervised by a Superintendent who made any

meaningful decisions.

       24.      Plaintiff DID NOT:

                (1) Have any type of designated office space in any workplace or facility and
                    merely filled out any paperwork in a truck when time permitted (as he did not
                    perform any typical white-collar duties);

                (2) Have any authority to hire or terminate employees, as any such decisions were
                    made by actual management (nor did he engage in any such activities);

                (3) Have any authority to evaluate or give additional compensation to any
                    employees, as any such decisions were made by actual management (nor did
                    he engage in an such activities); or

                (4) Have any participation in management policy making or management
                    business meetings, as Plaintiff was merely a laborer and worker (not someone
                    who was considered for input from a corporate or management perspective).

       25.      Plaintiff’s “primary duties” were labor, not management. This is simply

indefensible.




                                                6
         Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 7 of 19




       26.      State and federal laws do exempt employees who meet the “executive” exemption

from overtime entitlements. To meet such a high-level exemption, the employee must be: (a)

paid qualifying salary; and (b) perform “primary duties” that are executive management in

nature. See 29 C.F.R. 541.100. More specifically, “an exempt ‘executive’ is any employee:”

             (1) Compensated on a salary basis at a rate of not less than $455 per week
                 ...;

             (2) Whose primary duty is management of the enterprise in which the
                 employee is employed or of a customarily recognized department or
                 subdivision thereof;

             (3) Who customarily and regularly directs the work of two or more other
                 employees; and

             (4) Who has the authority to hire or fire other employees . . .

             See Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-A-Car Wage &
             Hour Emp't Practices Litig.), 2012 U.S. Dist. LEXIS 101095, at *66
             (W.D. Pa. 2012), citing, 29 C.F.R. § 541.100(a). (Emphasis added).

       27.      While Plaintiff was paid a qualifying salary (an easy threshold), he never

performed “primary duties” of executive management. Although at times referred to at times as a

“foreman” Plaintiff did not:

                (A) Hire anyone;

                (B) Discpline anyone;

                (C) Evaluate anyone;

                (D) Terminate anyone;

                (E) Give pay increases or compensation;

                (F) Create, draft, or prepare company policies; or

                (G) Approve or disapprove of requested vacation, PTO, or any other time off.




                                                  7
           Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 8 of 19




         28.      The undeniable reality is Defendants called Plaintiff a “foreman” and paid him a

salary to knowingly exploit him because unfortunately the majority of blue-collar workers (and

laborers) have the common misunderstanding or misperception that if they are paid a salary, they

must not be entitled to overtime pay.

         29.      The primary duties of Plaintiff’s job entailed him providing manual labor.5

         30.      Referring to Plaintiff as a “foreman” was an intentional, knowing, and fraudulent

attempt on the part of Defendants to evade state and federal overtime obligations. Plaintiff’s “job

title” lacks any relevance whatsoever under applicable law(s).6

         31.      As a matter of fact and law, Defendants are unable to set forth any contrary facts

that Plaintiff could plausibly be construed to meet an “executive exemption” under state or

federal laws.7


5
  See e.g. Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1269 (11th Cir. 2008)(affirming $35,000,000 verdict
against the defendant because a class of store managers performed primary duties of non-management including
stocking, cashier work, etc…); Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-A-Car Wage & Hour Empl.
Practices Litig.), 2012 U.S. Dist. LEXIS 136252 (W.D. Pa. 2012)(denying summary judgment and explaining a jury
could readily conclude employee titled “manager” who performed mostly sales and other labor had “primary duties”
other than management); Marshall v. Coastal Group Management, 1980 U.S. Dist. LEXIS 11704 (D.N.J.
1980)(reaffirming the denial of summary judgment as to managers explaining they spent most of their time prepping
food, cooking, handling customers, working the cash register and cleaning finding assertions of the “executive
exemption” to be “untenable”).

6
  See 29 C.F.R. § 541.2 Job titles insufficient: “A job title alone is insufficient to establish the exempt status of an
employee. The exempt or nonexempt status of any particular employee must be determined on the basis of whether
the employee's salary and duties meet the requirements of the regulations in this part.” (Emphasis added). See
also Marshall v. Nat'l Freight, Inc., 1979 WL 1977, at *10 (D.N.J. 1979)(explaining that although accounts payable
supervisor had a complex and laborious job, he was non-exempt because the majority percentages of his daily duties
involved processing transactions and document review pursuant to company guidelines); Shultz v. A.E. Burgess Co.,
1970 WL 668, at *4 (N.D. Ala. 1970)(field office manager was non-exempt under FLSA because the majority of his
time was spent on non-exempt duties); Roberts v. Nat'l Autotech, Inc., 192 F. Supp. 2d 672, 675 (N.D. Tex.
2002)(granting summary judgment to the plaintiff, a store manager, because the majority if his time was spent doing
non-exempt types of job duties making the managerial or administrative exemptions inapplicable under the FLSA);
Oliva v. Infinite Energy Inc., 2012 WL 11868265, at *8-9 (N.D. Fla. 2012)(granting summary judgment to
delinquent account overseers because the majority of their job was calling upon debtors and collecting documents
which are non-exempt duties, making that their "primary duty").

7
 The FLSA exempts from its overtime provisions "any 'employee in a bona fide executive . . . capacity.'" Soehnle v.
Hess Corp., 399 F. App'x 749, 750 n.1 (3d Cir. 2010)(quoting 29 U.S.C. § 213(a)(1)). In light of the broad remedial


                                                           8
           Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 9 of 19




        32.      It is nationally recognized that even if Plaintiff were truly a working foreman

performing some supervisory responsibility, a “working foreman” still must be paid overtime

compensation. See e.g. Kinder v. Pepsi-Cola Bottling Co. of Salina, 1996 Kan. App. Unpub.

LEXIS 371, at *2 (Ct. App. 1996)(Affirming judgment of employee under FLSA and explaining

a “working foreman” who performs primarily labor is non-exempt); Peperissa v. Coren-Indik,

Inc., 298 F. Supp. 34, 39 (E.D. Pa. 1969)(granting judgment in favor of employee under the

FLSA because although labeled a “foreman,” he was actually a “working foreman” performing

primarily labor even if some of his duties were supervisory); Vega v. Us Hosp. Servs., 2006 U.S.

Dist. LEXIS 107992, at *19 (M.D. Fla. 2006)(granting judgment to employee under the FLSA,

as more than 50% of the employee’s primary duties as foreman were labor not supervisory);

Glorioso v. Roy Williams, 1992 U.S. Dist. LEXIS 23231, at *18 (E.D. Wis. 1992)(granting

directed verdict to employee under FLSA as it was obvious he was a working foreman and the

vast amount of his duties were labor intensive, as opposed to minimal supervision

responsibilities); West v. Anne Arundel Cty., 1995 U.S. Dist. LEXIS 15679, at *47 (D. Md.

1995)(granting summary judgment to working foreman who performed timekeeping but worked

along side subordinate employees, as his primary duties were non-management).

        33.      Had Plaintiff been paid overtime compensation, his overtime rate would have

been $53.25 per hour. The look-back period of 3 years renders this lawsuit lookback period to

April of 2018. During this look-back period, Plaintiff:

                 (1) Worked 36 recoverable weeks in 2018;



purpose of the FLSA, exemptions are narrowly construed against the employer. Madison v. Resources for Human
Dev., Inc., 233 F.3d 175, 183 (3d Cir. 2000). Plaintiff could not qualify as an executive under any national
jurisprudence interpreting the FLSA, particularly in light of such exemptions being so narrowly construed against
employers.




                                                       9
              Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 10 of 19




                     (2) Worked 52 recoverable weeks in 2019; and

                     (3) Worked 15 recoverable weeks in 2020.8

            34.      Plaintiff worked approximately 103 weeks in his compensable 3-year lookback

period. Thus, Plaintiff worked approximately 2,060 (or more hours of unpaid overtime at a

“conservative” average of 20 hours per week of overtime). Plaintiff is owed approximately

$110,000.00 (or more) in unpaid overtime compensation.9

            35.      Defendants’ failure to properly track Plaintiff’s hours violated state and federal

wage laws.10 And Plaintiff is automatically entitled to liquidated (or double) damages for

Defendants’ actions as outlined in this Complaint.11 Such damages are in addition to mandatory


8
  Although Plaintiff was employed from January through November of 2020 (when terminated), Plaintiff was laid
off in late March 2020 temporarily and then was only able to return from the layoff for approximately 1 month prior
to his medical leave. Thus, Plaintiff only worked 15 compensable weeks during said timeframe.
9
 This is a very conservative estimate, as it is premised upon a 60-hour workweek. In reality, Plaintiff at times
worked over 70 hours in various workweeks.
10
  The failure of an employer to abide by mandatory record-keeping of hours worked by an employee violates 29
U.S.C. § 211(c). As a result, an employer’s estimates of hours typically worked may be accepted as an employee
should not be prejudiced by an employer’s failure to follow legal obligations. See e.g. Zeng Liu v. Jen Chu Fashion
Corp., 2004 WL 33412, at *8 (S.D.N.Y. 2004).
11
      See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining
    "under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
    the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
    mandatory."); Gayle v. Harry's Nurses Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of
    liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
    norm, single damages the exception," as the burden to avoid liquidated damages is a "difficult burden."); Haro v. City of
    Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated damages explaining they are the "norm" and
    "mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
    compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of liquidated damages
    explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
    show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
    non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir.
    2007)(Affirming award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases);
    Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated
    damages explaining they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research
    its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoff v. Elegant Bath,
    Ltd., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
    overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (5th Cir. 1999)(Affirming award of
    liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).



                                                              10
             Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 11 of 19




legal fees and other applicable damages under state and federal law(s). See 29 U.S.C. § 216(b)(a

prevailing plaintiff “shall” be entitled to attorney’s fees).

                    [2] Plaintiff was terminated unlawfully by Defendants.

           36.      On or about April 6, 2020, Plaintiff suffered a stroke and numerous related

complications.

           37.      Plaintiff resumed working for Defendants in or about mid-May of 2020 for about

a month, until in or about mid-June of 2020.12 Plaintiff took a medical leave of absence from in

or about mid-June of 2020 through early November of 2020. This was due to stroke and other

health problems.

           38.      Plaintiff was assured his job would remain open by Defendants’ management, and

Plaintiff was encouraged to get better from the summer through fall of 2020. The management

referred to in Section 2 of Plaintiff’s Complaint herein refers generally to Stephen Nelson (Vice

President and HR Director), Marcy Kirkpatrick (Coordinator), and Dan Cox (a Supervisor).13

           39.      Plaintiff attempted to return to work in early November of 2020. Defendants

refused to let Plaintiff return to work claiming they could not provide Plaintiff with

accommodations such as lesser work hours (although Plaintiff’s request(s) were temporary and

reasonable). Plaintiff was however again assured he could commence working when able to

work without medical restrictions by Defendants’ management.

           40.      Defendants’ management confirmed Plaintiff could resume working in mid-

December of 2020, as Plaintiff provided new medical information showing he only needed a



12
   Plaintiff did not initially use a medical leave upon suffering the stroke, as Defendants’ operations were
temporarily closed due to the COVID-19 pandemic.
13
     Section 2 of this Complaint refers to paragraphs 36-47.



                                                           11
         Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 12 of 19




maximum-hour, per-day limitation for 1 month and then was permitted to resume working

without any medical restrictions. Specifically, Plaintiff’s return to work note stated:

                [Plaintiff] has current been under our care. From our standpoint, he
                may return to work on 12/21/2020 starting at an 8-hour work day for 1
                month with a 50 lb weight restriction. Following this month, he may
                then return to his regular schedule without any restrictions on hours
                per day as well as a weight restriction.

                See Penn State Hersey Medical Center Medical Clearance.

        41.     It was initially expected and planned that Plaintiff would resume working per his

above-referenced medical clearance by Defendants.

        42.     In conjunction with Plaintiff’s discussions about returning to work, Plaintiff

discussed the status of his health problems, his treatment, and that he was being approved for a

medical marijuana card. Plaintiff merely wanted to be completely transparent with Defendants.

        43.     Defendants’ management referred to Plaintiff as a “liability,” and informed him

numerous times in December of 2020 that in order for him to be allowed to resume work, he

needs to “provide a letter that [he is] no longer using marijuana to treat [for his] health issue.”

This was both verbal and in writing.

        44.     Plaintiff expressed concerns of discriminatory treatment to Defendants’

management, questioned why they would dictate his medical regimen, and was then suddenly

told Plaintiff - - it doesn’t matter because he is instead being laid off.

        45.     Following Plaintiff’s expected return to work on December 21, 2020, Plaintiff

was never permitted to resume working, was terminated, and never called back for work (despite

being initially told his layoff may only be temporary).




                                                   12
         Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 13 of 19




        46.    Plaintiff was assured his job was being held open, coordinated to return to work,

expected to return to work – and then solely because he discussed his health issues and expressed

concerns of discrimination – he was abruptly “laid off.”

        47.    Defendant has continued to hire employees, to permit all other laborers to work,

and Plaintiff was the only foreman of Defendants allegedly affected by a pretextual layoff.

        48.    Plaintiff was discriminated against, retaliated against, and not medical

accommodated. Defendants’ unlawful termination of Plaintiff was willful, intentional, and

outrageous.

                                            Count I
                    Violations of the Fair Labor Standards Act ("FLSA")
                           (Failure to Pay Overtime Compensation)
                                   - Against All Defendants -

        49.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        50.    Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the Fair Labor Standards Act (“FLSA”).

                                         Count II
              Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                         (Failure to Pay Overtime Compensation)
                                 - Against All Defendants -

        51.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        52.    Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the PMWA.




                                                13
         Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 14 of 19




                                           Count III
                  Violations of the Americans with Disabilities Act (“ADA”)
                  (Discrimination, Retaliation & Failure to Accommodate)
                                   - Against All Defendants -

        53.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        54.    Plaintiff was not reinstated, terminated, and refused continuing work because of:

               (1) His actual and known health problems;

               (2) His perceived and record-of impairments;

               (3) His requested accommodations; and

               (4) His concerns of discriminatory treatment.

        55.    These actions above constitute both discrimination and retaliation in violation of

the ADA. Moreover, Plaintiff was not medically accommodated by being permitted to resume

working from November of 2020 through his termination from employment, also violations of

the ADA.

        56.    Plaintiff properly exhausted all administrative remedies to proceed for violations

of the ADA by timely filing a Charge with the EEOC and by filing the instant lawsuit within 90

days of receipt of a right-to-sue letter and/or notice of dismissal.

                                           Count IV
                  Violations of the Family and Medical Leave Act (“FMLA”)
                                         (Retaliation)
                                   - Against All Defendants -

        57.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                  14
               Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 15 of 19




           58.      Plaintiff’s job position was available in November and December of 2020. And

Plaintiff had taken an FMLA-qualifying medical leave of absence predating his anticipated

return to work in late 2020.

           59.      Upon attempting to return to work in November and December of 2021, Plaintiff

was shortly thereafter pretextually lied to that he was “laid off” despite that: (a) his job was

actually available; (b) Defendants continued to hire; (c) other less senior or skilled foreman were

retained; and (d) Plaintiff was solely not brought back to due to his prior protected leave of

absence.

           60.      Defendants’ actions as aforesaid constitute FMLA retaliation.14

                                        Count V
 Violations of Pennsylvania Medical Marijuana Act (“MMA”), 35 P.S. §§ 10231.101, et seq
                               - Against All Defendants -

           61.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

           62.      There exists direct evidence (verbally and in writing) that Plaintiff was terminated

expressly due to his medical marijuana prescription.

           63.      Plaintiff’s termination for such a rationale by Defendant thus conclusively

violated the MMA.

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.        Defendants are to promulgate and adhere to a policy prohibiting overtime and

wage violations;

          B.        Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for


14
     Plaintiff does not allege herein FMLA interference claims.



                                                           15
           Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 16 of 19




Defendants’ wrongful actions, including but not limited to all owed wages, overtime, past and

future lost earnings, benefits, pension or other employee perks, and other applicable

compensation;

      C.        Plaintiff is to be awarded actual damages to which he is equitably or legally

entitled beyond those already specified herein;

      D.        Plaintiff is to be awarded liquidated and punitive damages as permitted by

applicable laws;

      E.        Plaintiff is to be accorded other equitable relief as the Court deems just, proper,

and appropriate;

      F.        Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

      G.        Plaintiff is permitted to have a trial by jury.



                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.



                                                        Ari R. Karpf, Esquire
                                                        3331 Street Road
                                                        Building 2, Suite 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801
Dated: April 21, 2021




                                                   16
 Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 17 of 19




        gÉêÉãó=^Çâáåë


   eCh=dêçìéI=fåÅKI=Éí=~äK




QLONLOMON
                             Case 2:21-cv-01847-CFK
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   04/21/21 Page 18 of 19
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       ORN=_ççíÜ=oç~ÇI=pÜáÅâëÜáååóI=m^=NUSRR
Address of Plaintiff: ______________________________________________________________________________________________
                        ml=_çñ=NVSI=pâáéé~ÅâI=m^=NVQTQX=QTQT=_êç~Ç=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNNOX=ROU=qêçà~å=oç~ÇI=eìåäçÅâ=`êÉÉâI=m^=
Address of Defendant: ____________________________________________________________________________________________
                                                                                                                     NUSON
                                            aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

          QLONLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         QLONLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01847-CFK Document 1 Filed 04/21/21 Page 19 of 19
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS
^ahfkpI=gbobjv                                                                                                  eCh=dolrmI=fk`KI=bq=^i=K

    (b) County of Residence of First Listed Plaintiff                  iìòÉêåÉ                                   County of Residence of First Listed Defendant                jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                         (For Diversity Cases Only)                                              and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF             DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1             ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State            ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                    Citizen or Subject of a             ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                   FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure                ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881              ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                       28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                      ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                       PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                  ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                                ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                                ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                          New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                        ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            u❒    710 Fair Labor Standards            ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending                  Act                            ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒     720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                   Relations                      ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage         ❒     740 Railway Labor Act              ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability        ’   751 Family and Medical                                               ❒ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                       ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒     790 Other Labor Litigation            FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒     791 Employee Retirement             ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                   Income Security Act                    or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                                ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                                26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                           ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                 State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or         ’     5 Transferred from  ❒ 6 Multidistrict                    ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                      Another District         Litigation -                      Litigation -
                                                                                                                            (specify)                      Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cip^=EOVrp`OMNFX=^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cip^I=m^=jáåáãìã=t~ÖÉ=^ÅíI=^a^I=cji^=~åÇ=íÜÉ=m^=jÉÇáÅ~ä=j~êáàì~å~=^Åí=
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION    DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                    JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                              DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         QLONLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                    Reset
